DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 4 Feb. 2021 has been entered.
Claims 1, 6-14 and 16-33 are currently pending.  Claims 1, 6-14, 16, 17 and 20-31 are withdrawn as being drawn to a nonelected invention.  Claims 18, 19, 32 and 33 are considered here.

Withdrawn Rejections
The rejection of claim 18 under 35 U.S.C. 101 is withdrawn in view of the claim amendments in the Response of 4 Feb. 2021.
The rejection of claims 18, 19, 32 and 33 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of the claim amendments in the Response of 4 Feb. 2021 deleting the language reciting that the organoids comprise “cells with both epithelial phenotype markers and mesenchymal phenotype markers”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18, 32 and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 18 recites a “prostate organoid clonally derived from a single stem cell”, while further reciting that the organoid is made by “amplifying at least one single stem cell”.  It is unclear how an organoid derived from a single stem cell could be made by amplifying more than one stem cell.  The rejection can be overcome by amending to recite “amplifying a single stem cell” or the like.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18, 19, 32 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PCT App. WO2014082096 to Shen et al. (cited in IDS of 20 Dec. 2016), as evidenced by (in the case of claims 18, 32 and 33) Devireddy et al., PloS one 14.2 (2019): e0210250; Zheng et al., Biotechnology progress 22.5 (2006): 1294-1300; and Wang et al., Differentiation 68.4-5 (2001): 270-279.
Shen discloses prostate organoids which can be made by an in vitro method comprising: isolating stem cells from primary mammalian prostate tissue (cancerous or non-cancerous); and expanding/amplifying an individual stem cell by culturing the cell in a three-dimensional culture comprising an extracellular matrix (e.g., Matrigel) in an organoid medium containing EGF and fetal bovine serum (FBS) for a time sufficient to produce an organoid that is clonally derived from the original stem cell (entire doc, including [0006]-[0012]; [0062]-[0177]; Examples).  As evidenced by Devireddy and Zheng, FBS contains the growth factors hydrocortisone (Devireddy, p. 5 under Hormones) and bFGF (Zheng, Tables 3 and 4).  The organoids can contain epithelial cells (basal and/or luminal cells) and stromal/mesenchymal cells ([0160]-[0172]).
With respect to the recitation of an “organoid” in claims 18 and 19 and the corresponding definition of “organoid” in the specification as “a miniature form of a tissue that is generated in vitro and exhibits endogenous three-dimensional organ architecture” (Spec., p. 4, 3rd full ¶), it is noted that neither the specification nor the claims define any specific structural features are required for the claimed organoids.  Thus, the above definition is construed herein such that organoids having any one or more architectural features of endogenous prostate tissue are considered to “exhibit endogenous three-dimensional organ architecture”.  Shen discloses that the prostate organoids can include various endogenous architectural features of prostate tissue, including endogenous cell types (luminal, basal, stromal), as well as an outer basal layer with associated markers (e.g., CKS, p63) surrounding inner luminal cells with associated markers (e.g., CK8, CK18, AR, etc.) and an epithelial-mesenchymal specific structural features of the organoids not described by Shen. Moreover, the organoids of Shen are made by a method substantially identical to that recited in the claims (comprising isolating stem cells from primary prostate tissue and culturing in a three-dimensional ECM in the presence of EGF, bFGF and hydrocortisone to produce the organoids), and would thus have the same structure and properties (see MPEP 2112.01, where a claimed product and a prior art product are produced by substantially identical processes, a prima facie case of anticipation is established; see also, MPEP 2112, once evidence and/or reasoning tending to show inherency has been provided, the burden shifts to applicant to show that the claimed product is distinguishable from the prior art).
With respect to the specific process steps recited in claim 18, it is noted that the claims are product-by-process claims which are not limited by the recited process but rather only by the structure necessarily implied by the recited steps (MPEP 2113).  The organoids of Shen are made by a method substantially identical to that recited in the claims, comprising isolating stem cells from primary prostate tissue and culturing in a three-dimensional ECM in the presence of EGF, bFGF and hydrocortisone to produce the organoids.  While claim 18 recites a step of “culturing the isolated cells for a time sufficient to enrich for stem cells” which differs from the 
With respect to claim 33, Wang evidences that luminal (basal) epithelial cells in prostate tissue are characterized by expression of the markers CK8, CK18, androgen receptor (AR) and prostate specific antigen (PSA) (Wang, 1st ¶ under INTRODUCTION).  Shen teaches that the organoids can comprise luminal epithelial cells which maintain the luminal phenotype of prostate tissue/tumor and express characteristic luminal markers such as CK8, CK18 and AR (see above).  Since the organoids of Shen include luminal epithelial cells which maintain the luminal phenotype of prostate tissue/tumor, such cells would express (i.e. produce) the markers characteristic of luminal cells including PSA. 


Response to Arguments
Applicant's arguments filed 4 Feb. 2021 have been fully considered but they are moot in view of the new grounds of rejection herein.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657